Citation Nr: 1630343	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation, to include an extraschedular evaluation, for arthritis and Achilles tendinopathy of the left ankle, status post operation, currently rated as 20 percent disabling, exclusive of periods of temporary total rating based on convalescence as per 38 C.F.R. § 4.30. 

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2013, the Board remanded the Veteran's claim for an increased, extraschedular rating to the AOJ for a referral to the Director of Compensation Service for consideration of whether an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  A January 2014 Supplemental Statement of the Case determined that the Director found that an extraschedular rating was not warranted.  However, the opinion of the Director of Compensation Service was unsigned, and the Board again remanded the claim for an increased, extraschedular rating under 38 C.F.R. § 3.321, so that a signed decision from the Director of Compensation Service could be obtained.  All additional development has been completed and a Supplemental Statement of the Case was issued in March 2016.  

The case has been returned to the Board for appellate consideration. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis and Achilles tendinopathy of the left ankle, status post operation, is productive of marked limitation of motion of the ankle, without ankylosis.

2.  VA's Director of Compensation has determined that the Veteran's service-connected arthritis and Achilles tendinopathy of the left ankle, status post operation, is not productive of an unusual or exceptional disability pattern that would render application of the regular rating criteria as impractical. 

3.  The factual foundation for the Director's review is full and accurate. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for arthritis and Achilles tendinopathy of the left ankle, status post operation, on a schedular and extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the claim for an increased disability evaluation, as well as explained the legal criteria for entitlement to such benefits.  These letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. 

The Veteran was also afforded VA examinations responsive to the claim for an increased rating for arthritis and Achilles tendinopathy of the left ankle, status post operation.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected arthritis and Achilles tendinopathy of the left ankle, status post operation, has not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b).
 
The Veteran's arthritis and Achilles tendinopathy of the left ankle, status post operation, is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 for the ankle joint.  Under this Code, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's arthritis and Achilles tendinopathy of the left ankle, status post operation, is no more than 20 percent disabling.  The current evaluation contemplates painful motion and a marked limitation of motion.  

Significantly, the Veteran's May 2013 VA examination showed that the Veteran had range of motion of the left ankle with 35 degrees of plantar flexion with objective pain beginning at 25 degrees and 15 degrees of dorsiflexion with objective pain beginning at 10 degrees.  Functional loss was described as less movement than normal, pain, weakness, and interference with weight-bearing.  At the April 2010 VA examination, range of motion was subjectively limited due to pain, and the Veteran had pain, abnormal gait, and his symptoms were described as mild to moderate.   All of the VA examinations were negative for ankylosis and his Achilles tendonitis was described as asymptomatic at the May 2013 VA examination.  His arthritis and Achilles tendinopathy of the left ankle, status post operation, was not productive of deformity or swelling of the ankle joint at any examination, although the Veteran had pain at all VA examinations, and there was weakness, fatigue, and laxity with talar tilt testing at the May 2013 VA examination.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, lack of endurance, swelling, heat and redness, or locking; there was no weakness or fatigability beyond which was reflected in the examination reports.  In particular, the May 2013 VA examiner noted that there was a mild increase in pain upon repetitive motion, but found that there was no loss of motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating for residuals of arthritis and Achilles tendinopathy of the left ankle, status post operation.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's left ankle.  The above evidence reflects that, at no time during the appeal period, have the Veteran's symptoms more nearly approximated ankylosis of the right ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity warranting a 30 or 40 percent rating under Diagnostic Code 5270, the only diagnostic code applicable to the ankle with criteria for higher schedular ratings.  The other diagnostic codes applicable to the ankle, 5272 through 5274, applicable to ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy, also provide for maximum 20 percent ratings.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  As such, the Board does not find that the medical evidence supports a higher schedular rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In an April 2010 written statement the Veteran reported repeated pain, swelling, instability, and locking of his left ankle.  At his May 2013 examination, in addition to limited motion, which as stated above is contemplated by the rating schedule, the Veteran had laxity to inversion/eversion stress.  He had been issued a brace in 2011 for stability and wore it at all times.  His ankle rolled at times and he had to be careful how he walked.  He used a cane.  The Veteran had weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with standing and walking.  His ankle was tender to palpation.  Recent treatment records showed that the Veteran was being given injections to treat his left ankle pain but these were not helpful.  
 
Since 2001, the Veteran had five surgeries on his ankle and was scheduled for a sixth surgery, although treatment records reflect that this surgery was not expected to improve his condition much.  He had left ankle surgeries in service in 2001 and 2002, and after service in 2006, May 2009, and December 2009.  Treatment records reflect that in May 2013 another surgery was to be scheduled.

In light of the foregoing, the Board remanded the case in October 2013 and February 2015 to the AOJ to refer the increased evaluation issue currently on appeal to the Director of Compensation Service for consideration of an extraschedular evaluation.  The Director of Compensation Service subsequently determined that an extraschedular rating was not warranted.  According to the Director, extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical, and with regard to the Veteran's left ankle, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The Director determined that that the evidentiary record does not demonstrate that the symptomatology associated with the service-connected arthritis and Achilles tendinopathy of the left ankle, status post operation, has been severe enough to warrant an increased evaluation on a schedular or extra-schedular basis for any time.

The Board agrees with the determination of the Director.  As noted in the discussion above, the symptoms of the Veteran's arthritis and Achilles tendinopathy of the left ankle, status post operation, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of stiffness and pain, which were clearly contemplated in the currently assigned disability evaluation.  The Board has also considered the Veteran's instability and locking of the ankle, but finds that the 20 percent disability evaluation assigned for marked disability manifested by limited of motion fully reflects the overall disability picture presented by the Veteran.  That is, the overall functional impact of the Veteran's left ankle disability is that of moderate disability as contemplated by Diagnostic Code 5271.  Accordingly, a higher disability evaluation on an extraschedular basis is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with residuals of a left ankle fracture, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability evaluation in excess of 20 percent for arthritis and Achilles tendinopathy of the left ankle, status post operation, on a schedular or extraschedular basis, is denied.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran, through his representative, alleged in a January 2016 statement, that his service-connected disabilities preclude him from obtaining or maintaining gainful employment such that he is entitled to TDIU.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  After completing all appropriate development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


